Citation Nr: 1015762	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as 
peripheral neuropathy of the left lower extremity, manifested 
by pain, tingling and numbness of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to April 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied entitlement to 
service connection for neuropathy of the left lower 
extremity.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for neuropathy of the 
left lower extremity, to include as secondary to the service-
connected residuals of coronary artery disease requiring 
coronary artery bypass grafting.  The Veteran reported that 
the site of the pain and numbness in the leg is the same site 
where a vein was removed for the heart bypass.

In October 2004, the Veteran had an abnormal stress test and 
complained of chest pain.  In November 2004, the Veteran 
underwent a cardiac catheterization which revealed the need 
for a coronary artery bypass graft.  The bypass took place 
that same month and the Veteran recovered without difficulty.

An April 2006 VA outpatient treatment note reveals that the 
Veteran reported pain in the left leg and chest muscle.  
There was no examination of the leg at that time and no 
diagnosis indicated.  

VA records also reflect that at some point the Veteran 
developed a back disability.  It appears that this likely 
occurred as a result of a workplace injury in 2007.  

A March 2008 VA primary care visit shows that the Veteran 
reported leg pain and numbness in the left mid thigh down to 
the foot.  The Veteran reported that it had been ongoing for 
a while and that the pain and numbness was worse from the 
knee down.  

An April 2008 EMG consult notes that the Veteran noted a 
history of left lower extremity numbness for over a year, 
and, significantly, that it had been worse ever since he 
suffered a workplace accident in November 2007.  The 
Veteran's symptoms including off and on aching low back pain, 
shooting pains to the left posterior lateral thigh area and 
left anterolateral leg area.  The Veteran also complained of 
numbness and tingling in the left thigh and left leg area.  
There were no complaints of pain or numbness in the right 
lower extremity.  There was no history of bowel or bladder 
incontinence.  On examination, there was mild tenderness with 
deep palpation in the lumbosacral spine area.  There was no 
lumbosacral paraspinal spasm noted.  There was tenderness 
noted in the lumbosacral spine with lumbosacral flexion, 
extension and rotation maneuvers.  Straight leg raising was 
negative in the right lower extremity, but positive in the 
left lower extremity.  Reflexes were symmetric bilaterally.  
Sensation to pinprick and light touch was decreased in the 
left lower extremity compared to the right.  

The EMG study was abnormal, with the findings suggestive of 
acute/chronic left L5-S1 lumbosacral radiculopathy.  There 
was no electrophysiologic evidence of peripheral neuropathy 
in the left lower extremity tested areas.  

A May 2008 MRI of the lumbar spine revealed mild degenerative 
spondylosis.  

An October 2008 VA primary care nursing note reveals a chief 
complaint of increasing pain of the left leg from the ankle 
to the hip with edema numbness and tingling.  A history of 
vein removal in November 2004 and a crushing injury of the 
leg in November 2007 were both noted.  

At the Veteran's personal hearing before the undersigned in 
May 2009, the Veteran testified that he began having leg pain 
with tingling and numbness right after the vein was removed 
from his left leg at the time of the bypass surgery in 2004.  

Because the claimed timing of the Veteran's symptoms of pain, 
tingling and numbness of the left lower extremity coincides 
with the timing of the vein removal and heart bypass, a VA 
examination is necessary to determine the current nature and 
likely etiology of all disabilities associated with the left 
lower extremity.  

The examiner is asked to reconcile the objective MRI and EMG 
findings of L5-S1 lumbar radiculopathy with the Veteran's 
testimony and other evidence of record.  This includes first 
determining the cause of the Veteran's pain, numbness, and 
tingling in the left lower extremity.  Then, if removal of 
the vein in November 2004 is not thought to be the cause of 
the current pain, numbness, and tingling, then the examiner 
should opine as to whether it is at least as likely as not 
that the disability manifested by pain, numbness, and 
tingling of the left lower extremity is aggravated by the 
residual of the vein removal associated with the service-
connected coronary artery disease bypass surgery.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA 
medical records dating from October 2008 
that are pertinent to the Veteran's claim.

2.  Schedule the Veteran for a VA 
neurologic examination to determine the 
current nature and likely etiology of the 
claimed left lower extremity pain, 
numbness and tingling.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should opine as to whether it is 
at least as likely as not (a probability 
of 50 percent or greater) that there is a 
relationship between the November 2004 
vein removal associated with the Veteran's 
service-connected coronary artery disease, 
and any current neurologic disability in 
the left lower extremity.  The examiner 
should also indicate if the Veteran's vein 
removal aggravates any current neurologic 
disability in the left leg, and, if so, 
what level of disability is attributable 
to aggravation.  A complete rationale 
should accompany all opinions expressed.

3.  Readjudicate the Veteran's claim of 
service connection for a disability 
claimed as neuropathy of the left lower 
extremity, manifested by pain, tingling 
and numbness of the left leg.  
Specifically consider whether the Veteran 
has a disability secondary to the November 
2004 vein removal, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth in 
Allen regarding aggravation.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


